In re Roman Cath. Chur. Arch. N.O.; New Orleans Archdiocese; Hannan, Philip M., Archbishop; Tomasovich, John A., Msgr.; Catholic Youth Ministry; Calkins, Ronald L., Rev.; St. Andrew New Youth Organ.; St. Andrew Apostle Church; Jacques, Eugene F., Rev.; — Defendant(s); applying for writ of certiorari and/or review; to the Court of Appeal, Fourth Circuit, No. 91CA-0988; Parish of Orleans, Civil District Court, Div. “I”, No. 88-4152.
Granted. The ruling of the court of appeal is vacated and set aside and this case is remanded to the court of appeal which is advised to decide the case on the record before it. Gonzales v. Xerox Corporation, 820 So.2d 163 (La.1975).